Judgment of resentence, Supreme Court, New York County (Arlene R. Silverman, J.), rendered June 25, 2008, resentencing defendant to a term of nine years with five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was not barred by double jeopardy, since defendant was still serving his prison term at that time, and therefore had no reasonable expectation of finality in his illegal sentence (see People v Lingle, 16 NY3d 621 [2011]; compare People v Williams, 14 NY3d 198 [2010], cert denied 562 US —, 131 S Ct 125 [2010] ). We have considered and rejected defendant’s due process argument. Concur — Mazzarelli, J.P., Sweeny, DeGrasse, Richter and Manzanet-Daniels, JJ.